The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schlachter, US 2016/0318247 A1, in view of Hollister et al., US 2012/0271418 A1, and Angelini et al., US 2018/0021140 A1, via provisional application 62/116,351.
Schlachter discloses generating a 3-D digital model of an implant customized to an intended bone graft site and innately possessing depth, thickness, and volume (Figure 9; paragraphs 0061, 0063, 0147, 0160) and storing the 3-D digital model on a database coupled to a processor (Figure 8; paragraph 0062), which has instructions for retrieving the stored digital model (Figures 9-10; paragraphs 0064, 0152), combining a curable carrier material with, in, or on a bone material (Figure 10; paragraphs 0055, 0085, 0092-0094, 0151) and instructing a 3-D printer 10 having a rotatable cylindrical body 12 to print the implant 70 around a circumference and along a longitudinal axis of the rotatable cylindrical body 12 by continuous extrusion and rotation such that the 3-D printer has a rotatable printing surface corresponding to a lateral surface area of the rotatable cylindrical body (abstract; drawings; paragraphs 0006-0008, 0013-0014, 0046+, 0065, 0073+, 0148+).
Schlachter lacks a carrier material comprising curable ink containing microspheres between about 1 µm and about 750 µm in diameter and lacks mention of generating a 3-D digital model of an intended bone graft site based on an obtained 3-D image of said site.  Hollister et al. teach a curable ink including microspheres “in the size range of 0.1 to 500 µm” (paragraphs 0147, 0155-0156) and obtaining 3-D images and digital models of an intended bone site (paragraphs 0157, 0162).  To incorporate these features into Schlachter would have been obvious in order to enhance control over release rates (Hollister et al.: paragraphs 0144-0147) and to more accurately “match the channel or defect” (Schlachter: paragraph 0160; Hollister et al.: paragraphs 0048, 0057, 0079), with further motivation (to combine) provided by Hollister et al. at paragraphs 0050 (3D printing, etc.), 0103 (biodegradable polymers), 0105 (hydroxyapatite component), 0106 (composite materials), 0134 (BMP; DBM), 0154-0156, and 0163 (mesh), and by Schlachter encompassing actively releasable materials (paragraphs 0028, 0095, 0097).
The computed 3-D images being at least partially based on CT scans of a healthy bone graft site would have been obvious from the Angelini et al. provisional application in order to more accurately determine implant dimensions and properties (page 16, lines 26-30; page 17, lines 16-25; page 18, lines 25-26; page 19, lines 19-25), with further motivation (to combine) provided by similarities as to implant elements and 3D printing (page 5, line 28, et seq.; page 13, lines 10-14; page 14, lines 23-25; page 16, line 8, et seq.; page 18, lines 2-7; page 24, lines 22-29; page 56, lines 28-30). 
Regarding claim 7, x-ray images and the like are utilized in Hollister et al. (paragraphs 0048, 0157).  Regarding claim 8, drugs, growth factors, and proteins are listed in Schlachter paragraphs 0028 and 0095+.  Regarding claims 9-10, porous microspheres containing a drug, growth factor, or protein would have been obvious in order to impart controlled release [Schlachter: paragraphs 0097 (“actively releasing materials”), 0098 (“carriers”), 0102 (“source for released materials”), 0142 (“gel form”)], particularly in light of Hollister et al. (paragraphs 0144-0147).  Regarding claim 12, a load bearing strength comparable to bone would have been immediately obvious, in not inherent, from the intended purpose of the implant [Schlachter: paragraphs 0007 (“strong”), 0083], with the Hollister et al. scaffold possessing “mechanical properties the same or substantially similar to that of bone” in order to avoid stress shielding (paragraph 0044).  Regarding claim 13, particles within the claimed range would have been obvious from Schlachter paragraphs 0043, 0081, 0094, 0108, and 0110, in order to facilitate bonding during 3-D printing and subsequent osseointegration.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from Schlachter passages cited above.
	Applicant’s remarks have been considered and are adequately addressed in the above modified grounds of rejection, necessitated by the language added to claim 1.  Accordingly, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774